Citation Nr: 1747960	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-13 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left hip disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Statement of the Case (SOC) was issued by the RO in Roanoke, Virginia.  A Board decision dated March 24, 2016 reopened the claim for service connection for a low back disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2015.  A transcript of that hearing is of record.  

These matters were previously before the Board in March 2016, when it was remanded for further development.  The matters now return to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matters must be remanded for further development before a decision may be made on the merits.  

The March 2016 Board remand directed the RO to obtain VA opinions addressing whether it is at least as likely as not that the Veteran's low back disability is related to service, whether it is at least as likely as not that the Veteran's left hip disability is related to service, and whether it is at least as likely as not that the Veteran's left hip disability is proximately due to, or aggravated by, his back disability.  The examiner was asked to specifically consider the Veteran's credible reports of parachute jumping and standing up in vehicles over rough terrain, as well as his reports that his back pain began in-service in 1984, and the Veteran's 1993 report of medical history showing back pain.  

Pursuant to the directives of the March 2016 remand, the Veteran attended a VA examination in December 2016.  There, the examiner opined that she could not provide any of the three requested opinions without resorting to speculation.  The examiner noted that the Veteran left service in 1993, and noted the 1993 exit physical with reports of back pain.  The examiner noted no physical findings.  The examiner asserts that she is unable to provide an opinion because of the lack of supporting medical records until 2009, and noted the Veteran's hip replacement in 2010.  The examiner reiterated that she lacked the medical documentation connecting current hip and back problems to active duty.  The Board finds this opinion inadequate for decision making purposes.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran was presumed sound upon entry into service.  The Veteran's exit report of medical history notes reported back pain.  The Veteran has contended that this pain started in 1984, while in service.  The mere absence of contemporaneous evidence is not sufficient to determine that the Veteran's competent lay statements concerning the onset of his symptoms lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

When an examiner is asked to render an etiology opinion and determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In that regard, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  Here, the examiner has not proffered what medical evidence would be needed to provide an opinion without mere speculation.

The March 2016 remand specifically directed the examiner to consider the Veteran's assertions as to onset of back pain in 1984.  While the examiner does acknowledge the 1993 exit examination, the examiner's report and opinion are devoid of any mention of the Veteran's reported onset in 1984.  While the examiner may believe the medical record to be deficient to determine the etiology of the Veteran's back pain, the VA is not requesting an opinion that relies on complete medical certainty.  The Board has requested an opinion as to whether it is at least as likely as not that the Veteran's current disabilities are related to service, or aggravated by a disability that is related to service.  Thus, for the above reasons, the matter must be remanded to obtain such opinion in order to ensure compliance with the directives of the March 2016 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who conducted the March 2016 examination or, if that examiner is unavailable, to another suitably qualified VA clinician for completion of an addendum opinion as to the following questions:

i.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is caused by or otherwise related to service, to include parachute jumping and/or riding while standing up in a military vehicle over rough terrain, as described in his September 2015 hearing testimony. 

ii.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability is caused by or otherwise related to service, to include parachute jumping and/or riding while standing up in a military vehicle over rough terrain, as described in his September 2015 hearing testimony.

iii.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability is caused, or aggravated (permanently worsened beyond the normal progression) by, his low back disability.

Each opinion offered must be supported by a complete rationale.  In providing the requested rationale, the examiner is to consider, and must reference, the Veteran's hearing testimony that he began to experience back pain in January 1984, as well as the Veteran's report of back pain in his July 1993 report of medical history.  The examiner must review the entire record and consider the Veteran's lay statements as to onset.  If any requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of any evidence, the examiner should state what evidence would be needed for an opinion to be provided.  If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinion, such examination should be conducted.

2.  After completing all of the above development, adjudicate the reopened claim for service connection for a low back disability, de novo, and readjudicate the issue of entitlement to service connection for a left hip disability, to include as secondary to a low back disability.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




